1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   LARRY STEWART,                                      Case No.: 3:18-cv-02291-JAH-LL
     CDCR #AF-0017,
12
                                        Plaintiff,       ORDER:
13
                          vs.                            1) GRANTING MOTION TO
14
                                                         PROCEED IN FORMA PAUPERIS
15                                                       [ECF No. 2]
     J. JUAREZ, Associate Warden;
16   M. RODRIGUEZ, Correctional Officer;                 2) DISMISSING CIVIL ACTION
17   N. GARSILANO, Correctional Officer,                 FOR FAILING TO STATE A CLAIM
                                     Defendants.         PURSUANT TO 28 U.S.C. § 1915(e)(2)
18
                                                         AND 28 U.S.C. § 1915A(b)(1)
19
                                                         AND
20
21                                                       3) DENYING MOTION TO SERVE
                                                         SUBPOENAS AS MOOT
22
                                                         [ECF No. 4]
23
24         Larry Stewart (“Plaintiff”) is a prisoner currently incarcerated at Mule Creek State
25   Prison in Ione, California. He is proceeding pro se, and has filed a civil rights Complaint
26   pursuant to 42 U.S.C. § 1983. (See Compl, ECF No. 1.)
27         Plaintiff claims an Associate Warden at Richard J. Donovan Correctional Facility
28   (“RJD”) in San Diego, California, and two RJD Correctional Officers (Rodriguez and
                                                     1
                                                                               3:18-cv-02291-JAH-LL
1    Garsilano) violated the Eighth Amendment’s prohibition of cruel and unusual punishment
2    when they searched his photo album on December 3, 2017, confiscated it after finding it
3    contained photographs of “scantily clad wom[e]n,” and destroyed it. (Id. at 3-4.) Plaintiff
4    claims the album also contained irreplaceable family photos, and their loss has caused
5    him great mental anguish for which he seeks $400,000 in general and punitive damages.
6    (Id. at 9.)
7               Plaintiff did not prepaid the $400 civil filing fee required by 28 U.S.C. § 1914(a) at
8    the time of filing; instead, he has filed a Motion to Proceed In Forma Pauperis (“IFP”)
9    pursuant to 28 U.S.C. § 1915(a) (ECF No. 2), together with a Motion requesting that the
10   U.S. Marshal effect service of summons and subpoenas upon the Defendants on his
11   behalf. (ECF No. 4.)
12   I.         Motion to Proceed In Forma Pauperis
13              All parties instituting any civil action, suit or proceeding in a district court of the
14   United States, except an application for writ of habeas corpus, must pay a filing fee of
15   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
16   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
17   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
18   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
19   proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
20   Bruce v. Samuels, __ S. Ct. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775
21   F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately
22   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
23   Cir. 2002).
24
25                                                  
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                         2
                                                                                       3:18-cv-02291-JAH-LL
1          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
2    “certified copy of the trust fund account statement (or institutional equivalent) for ... the
3    6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
4    § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
5    trust account statement, the Court assesses an initial payment of 20% of (a) the average
6    monthly deposits in the account for the past six months, or (b) the average monthly
7    balance in the account for the past six months, whichever is greater, unless the prisoner
8    has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
9    custody of the prisoner then collects subsequent payments, assessed at 20% of the
10   preceding month’s income, in any month in which his account exceeds $10, and forwards
11   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
12   Bruce, 136 S. Ct. at 629.
13         In support of his IFP Motion, Plaintiff has submitted a copy of his CDCR Inmate
14   Statement Report recording his balances and deposits over the 6-month period preceding
15   the filing of his Complaint. See ECF No. 2 at 1-3; 28 U.S.C. § 1915(a)(2); S.D. CAL.
16   CIVLR 3.2; Andrews, 398 F.3d at 1119. This Report shows Plaintiff had an average
17   monthly balance of $3.41, and average monthly deposits of $1.87 to his trust account for
18   the 6-months preceding the filing of this action, but a zero available balance at the time of
19   filing. See ECF No. 2 at 1, 3. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event
20   shall a prisoner be prohibited from bringing a civil action or appealing a civil action or
21   criminal judgment for the reason that the prisoner has no assets and no means by which to
22   pay the initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850
23   (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a
24   prisoner’s IFP case based solely on a “failure to pay ... due to the lack of funds available
25   to him when payment is ordered.”).
26         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2), but
27   declines to impose any initial filing fee because his trust account statement shows he “has
28   no means to pay it,” Bruce, 136 S. Ct. at 629, and directs the Acting Secretary of the
                                                    3
                                                                                  3:18-cv-02291-JAH-LL
1    California Department of Corrections and Rehabilitation (“CDCR”) to collect the entire
2    $350 balance of the filing fees required by 28 U.S.C. § 1914 and forward them to the
3    Clerk of the Court pursuant to the installment payment provisions set forth in 28 U.S.C.
4    § 1915(b)(1).
5    II.   Screening of Complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
6          A.     Standard of Review
7          Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
8    answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
9    statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
10   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
11   who are immune. See Williams v. King, 875 F.3d 500, 502 (9th Cir. 2017) (discussing 28
12   U.S.C. § 1915(e)(2)) (citing Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en
13   banc)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C.
14   § 1915A(b)). “The purpose of [screening] is ‘to ensure that the targets of frivolous or
15   malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
16   903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d
17   680, 681 (7th Cir. 2012)).
18         “The standard for determining whether a plaintiff has failed to state a claim upon
19   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
20   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
21   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
22   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
23   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
24   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
25   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
26   556 U.S. 662, 678 (2009) (internal quotation marks omitted).
27         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
28   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
                                                     4
                                                                                   3:18-cv-02291-JAH-LL
1    Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
2    relief [is] . . . a context-specific task that requires the reviewing court to draw on its
3    judicial experience and common sense.” Id. The “mere possibility of misconduct” or
4    “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
5    this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
6    (9th Cir. 2009).
7          B.     Plaintiff’s Allegations
8          As noted above, Plaintiff claims RJD officials confiscated and then destroyed his
9    photo album, including irreplaceable family photographs, after a search revealed it also
10   contained nude photographs considered contraband. (See Compl., ECF No. 1 at 3, 22.)
11   Plaintiff contends the destruction of his family photos constitutes Cruel and Unusual
12   Punishment in violation of the Eighth Amendment. (Id. at 3.)
13         C.     42 U.S.C. § 1983
14         “Section 1983 creates a private right of action against individuals who, acting
15   under color of state law, violate federal constitutional or statutory rights.” Devereaux v.
16   Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of
17   substantive rights, but merely provides a method for vindicating federal rights elsewhere
18   conferred.” Graham v. Connor, 490 U.S. 386, 393-94 (1989) (internal quotation marks
19   and citations omitted). “To establish § 1983 liability, a plaintiff must show both (1)
20   deprivation of a right secured by the Constitution and laws of the United States, and (2)
21   that the deprivation was committed by a person acting under color of state law.” Tsao v.
22   Desert Palace, Inc., 698 F.3d 1128, 1138 (9th Cir. 2012).
23         D.     Property Deprivation Claims
24         Plaintiff claims Defendants were employed as correctional officials at RJD, and in
25   that capacity, confiscated and then destroyed his family photos. See Compl., ECF No. 1
26   at 2-3. Therefore, he alleges facts sufficient to show Defendants acted under color of state
27   law. However, he fails to further allege facts sufficient to support a constitutional
28   violation. See Iqbal, 556 U.S. at 676.
                                                     5
                                                                                   3:18-cv-02291-JAH-LL
1          Plaintiff contends the destruction of his photographs constitutes cruel and unusual
2    punishment. (See Compl., ECF No. 1 at 3.) To violate the Eighth Amendment however,
3    Plaintiff must show “the wanton and unnecessary infliction of pain.” Rhodes v. Chapman,
4    475 U.S. 312, 347 (1981). “It is obduracy and wantonness, not inadvertence or error in
5    good faith, that characterize the conduct prohibited by the Cruel and Unusual
6    Punishments Clause.” Whitley v. Albers, 475 U.S. 312, 319 (1986). Thus, alleged
7    deprivations under the Eighth Amendment “must involve more than ordinary lack of due
8    care for the prisoner’s interests or safety.” Id. Mere negligence on the part of the prison
9    official is not sufficient to establish liability—the official’s conduct must have been
10   wanton. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citing Wilson v. Seiter, 501 U.S.
11   294, 297 (1991)).
12         To meet this high standard, a prisoner alleging an Eighth Amendment violation
13   must plead facts sufficient to “satisfy both the objective and subjective components of a
14   two-part test.” Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir.2002) (citation omitted).
15   First, he must allege that prison officials deprived him of the “minimal civilized measure
16   of life’s necessities.” Id. (citation omitted). Second, he must allege the officials “acted
17   with deliberate indifference in doing so.” Id. (citation and internal quotation marks
18   omitted). Prison officials act with “deliberate indifference ... only if [they are alleged to]
19   know[ ] of and disregard[ ] an excessive risk to inmate health and safety.” Gibson v.
20   County of Washoe, Nevada, 290 F.3d 1175, 1187 (9th Cir. 2002) (citation and internal
21   quotation marks omitted).
22         While the Court is sympathetic to Plaintiff’s loss, the deprivation of family photos,
23   unlike the deprivation of “food, clothing, shelter, sanitation, medical care, [or] personal
24   safety,” does not satisfy the Eighth Amendment’s objective pleading requirements. See
25   Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982); Washington v. Early, 2008 WL
26   795603, *16 (E.D. Cal. 2008) (“The confiscation of personal property ... does not give
27   rise to a claim for relief for violation of the Eighth Amendment, regardless of the value of
28   the property to the inmate.”). Nor has Plaintiff pleaded facts sufficient to show any
                                                    6
                                                                                  3:18-cv-02291-JAH-LL
1    named Defendant acted with deliberate indifference to a serious risk to his health or
2    safety by confiscating his photo album. See Hallett, 296 F.3d at 744. At most, Plaintiff’s
3    allegations suggest Defendants may have acted negligently by failing to separate his
4    family photos from the nudes before destroying his photo album—but “[a]n accident,
5    although it may produce [] anguish, is not on that basis alone to be characterized as
6    wanton infliction of unnecessary pain.” Estelle v. Gamble, 429 U.S. 97, 105 (1976).
7          And while Plaintiff does not cite either the Fourth or the Fourteenth Amendments
8    as alternative constitutional bases for his deprivation, even if he did, his Complaint would
9    still fail to state a claim upon which § 1983 relief can be granted. Prisoners do not have a
10   Fourth Amendment right to be free from the search or seizure of their personal property.
11   Hudson v. Palmer, 468 U.S. 517, 536 (1984); Taylor v. Knapp, 871 F.2d 803, 806 (9th
12   Cir. 1989). “[T]he fourth amendment does not protect an inmate from the seizure and
13   destruction of his property.” Taylor, 871 F.2d at 806. Instead, a prisoner’s redress for the
14   seizure of his personal property, if any, is through the Fourteenth Amendment. Id.; see
15   also Sanchez v. Cty. of Kern, No. 1:16-CV-00153-LJO-MJS PC, 2016 WL 1461515, at
16   *3 (E.D. Cal. Apr. 14, 2016).
17          “The Fourteenth Amendment’s Due Process Clause protects persons against
18   deprivations of life, liberty, or property; and those who seek to invoke its procedural
19   protection must establish that one of these interests is at stake.” Wilkinson v. Austin, 545
20   U.S. 209, 221 (2005); Wolff v. McDonnell, 418 U.S. 539, 556 (1974).
21         Here, Plaintiff alleges RJD officials unlawfully lost and/or destroyed family
22   photographs which were not contraband. See Compl., ECF No. 1 at 3. Prisoners do have a
23   protected interest in their personal property, Hansen v. May, 502 F.2d 728, 730 (9th Cir.
24   1974), but the procedural component of the Due Process Clause is not violated by a
25   random, unauthorized deprivation if the state provides an adequate post-deprivation
26   remedy. Hudson, 468 U.S. at 533 (1984); Barnett v. Centoni, 31 F.3d 813, 816-17 (9th
27   Cir. 1994) (per curiam) (citing Cal. Gov’t Code §§ 810-895) (“[A] negligent or
28   intentional deprivation of a prisoner’s property fails to state a claim under section 1983 if
                                                   7
                                                                                3:18-cv-02291-JAH-LL
1    the state has an adequate post deprivation remedy.”); see also Teahan v. Wilhelm, 481 F.
2    Supp. 2d 1115, 1120 (S.D. Cal. 2007); Kemp v. Skolnik, No. 2:09-CV-02002-PMP, 2012
3    WL 366946, at *6 (D. Nev. Feb. 3, 2012) (finding prisoner’s alleged loss or destruction
4    of newspaper, magazines, and books failed to state a Fourteenth Amendment claim
5    pursuant to Hudson and noting that “[i]f Plaintiff wishes to recoup the value of the
6    alleged lost materials, he will have to file a claim in small claims court in state court.”);
7    Valencia v. Gipson, No. 1:16-CV-00174-RRB, 2016 WL 8732378, at *2 (E.D. Cal. June
8    24, 2016) (dismissing claims that prison officials “lost or caused to be lost” plaintiff’s
9    irreplaceable family photographs when they transferred him from general population to
10   the SHU for failing to state a due process claim upon which § 1983 relief can be granted
11   pursuant to 28 U.S.C. § 1915A).
12         Thus, for all these reasons, the Court finds Plaintiff’s Complaint fails to allege any
13   plausible claim for relief, and therefore, it must be dismissed sua sponte pursuant to 28
14   U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1). See Lopez, 203 F.3d at 1126-27; Rhodes,
15   621 F.3d at 1004.
16         The Court further denies leave to amend as futile. Rosati v. Igbinoso, 791 F.3d
17   1037, 1039 (9th Cir. 2015) (leave to amend is not required if it is “absolutely clear that
18   the deficiencies of the complaint could not be cured by amendment.”) (internal citations
19   omitted); see also Hawthorne v. Kernan, No. 17-CV-04960-HSG, 2017 WL 6623017, at
20   *4 (N.D. Cal. Dec. 28, 2017) (dismissing Plaintiff’s Eighth Amendment confiscation and
21   destruction of personal property claims sua sponte pursuant to 28 U.S.C. § 1915A(b)
22   “with prejudice because amendment would be futile.”); Everett v. Brazelton, 588 F.
23   App’x 688 (9th Cir. 2014) (affirming dismissal of California prisoner’s Due Process
24   claims based on lost property because amendment as to those claims “would have been
25   futile.”) (citing Hudson, 468 U.S. at 533; Barnett, 31 F.3d at 861-17).
26   ///
27   ///
28   ///
                                                    8
                                                                                  3:18-cv-02291-JAH-LL
1    III.   Conclusion and Orders
2           For the reasons discussed, the Court:
3           1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
4    (ECF No. 2).
5           2.    DIRECTS the Acting Secretary of the CDCR, or his designee, to collect
6    from Plaintiff’s prison trust account the $350 filing fee owed in this case by garnishing
7    monthly payments from his account in an amount equal to twenty percent (20%) of the
8    preceding month’s income and forwarding those payments to the Clerk of the Court each
9    time the amount in the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2).
10   PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
11   ASSIGNED TO THIS ACTION.
12          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
13   Diaz, Acting Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
14          4.    DISMISSES this civil action for failing to state a claim pursuant to 28
15   U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1) without leave to amend, and DENIES
16   Plaintiff’s Motion to serve Subpoenas via the U.S. Marshal (ECF No. 4) as moot.
17          5.    CERTIFIES that an IFP appeal from this Order would be not be taken in
18   good faith pursuant to 28 U.S.C. § 1915(a)(3); and
19          6.    DIRECTS the Clerk of Court to close the file.
20          IT IS SO ORDERED.
21
22   Dated: January 24, 2019
23                                              JOHN A. HOUSTON
                                                United States District Judge
24
25
26
27
28
                                                    9
                                                                               3:18-cv-02291-JAH-LL
